53 N.Y.2d 1005 (1981)
The People of the State of New York, Respondent,
v.
Henry Luis Rivera, Appellant.
Court of Appeals of the State of New York.
Argued May 5, 1981.
Decided June 4, 1981.
William E. Hellerstein and Steven M. Jaeger for appellant.
Mario Merola, District Attorney (David H. Fromm and Charles L. Bach of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
MEMORANDUM.
The order of the Appellate Division should be affirmed.
*1006Well in advance of defendant's trial the People served a notice on defense counsel indicating that an oral statement defendant had made to a police officer at the time of the arrest would be used by the People at trial (see CPL 710.30). Defendant now contends that the notice was wholly inadequate to meet the minimum statutory requirements because it failed to state the contents of the statement and the circumstances under which it was made. Notwithstanding this deficiency defendant never sought an amplification of the notice prior to trial and even declined an opportunity for a hearing concerning the admissibility of the statement (cf. People v Briggs, 38 N.Y.2d 319).
In addition, at trial, when the police officer testified as to what defendant had said, defendant failed to assert surprise or prejudice resulting from the inadequacy of the statutory notice. Had that been done in this nonjury trial, an adjournment or other corrective action designed to eliminate any unfairness might have been an available cure. Having failed to present this objection at a time when corrective action was possible, defendant has not preserved the matter for our review (see People v Martin, 50 N.Y.2d 1029).
Order affirmed in a memorandum.